Exhibit 10.2

 

COMMERCIAL PAPER DEALER AGREEMENT
4(2) PROGRAM

 

 

between

 

TRANSOCEAN INC., as Issuer

 

and

 

MORGAN STANLEY & CO. INCORPORATED, as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of December 20, 2007 between the Issuer and Citibank NA, as Issuing and
Paying Agent

 

 

Dated as of

December 20, 2007

 

--------------------------------------------------------------------------------


 

Commercial Paper Dealer Agreement

4(2) Program

 

This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.              Offers, Sales and Resales of Notes.

 

1.1                    While (i) the Issuer has and shall have no obligation to
sell the Notes to the Dealer or to permit the Dealer to arrange any sale of the
Notes for the account of the Issuer, and (ii) the Dealer has and shall have no
obligation to purchase the Notes from the Issuer or to arrange any sale of the
Notes for the account of the Issuer, the parties hereto agree that in any case
where the Dealer purchases Notes from the Issuer, or arranges for the sale of
Notes by the Issuer, such Notes will be purchased or sold by the Dealer in
reliance on the representations, warranties, covenants and agreements of the
Issuer contained herein or made pursuant hereto and on the terms and conditions
and in the manner provided herein and sold by the Issuer in reliance on the
representations, warranties, covenants and agreements of the Dealer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

 

1.2                    So long as this Agreement shall remain in effect, and in
addition to the limitations contained in Section 1.7 hereof, the Issuer shall
not, without the consent of the Dealer which consent shall not be unreasonably
withheld or delayed, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 

1.3                    The Notes shall be in a minimum denomination of $250,000
or integral multiples of $1,000 in excess thereof, will bear such interest
rates, if interest bearing, or will be sold at such discount from their face
amounts, as shall be agreed upon by the Dealer and the Issuer, shall have a
maturity not exceeding 397 days from the date of issuance (exclusive of days of
grace) and may have such terms as are specified in Exhibit C hereto or the
Private Placement Memorandum. The Notes shall not contain any provision for
extension, renewal or automatic “rollover.”

 

1.4                    The authentication and issuance of, and payment for, the
Notes shall be effected in accordance with the Issuing and Paying Agency
Agreement, and the Notes shall be either individual physical certificates or
book-entry notes evidenced by one or more master notes (each, a “Master Note”)
registered in the name of The Depository Trust Company (“DTC”) or its nominee,
in the form or forms annexed to the Issuing and Paying Agency Agreement.

 

2

--------------------------------------------------------------------------------


 

1.5                    If the Issuer and the Dealer shall agree on the terms of
the purchase of any Note by the Dealer or the sale of any Note arranged by the
Dealer (including, but not limited to, agreement with respect to the date of
issue, purchase price, principal amount, maturity and interest rate or interest
rate index and margin (in the case of interest-bearing Notes) or discount
thereof (in the case of Notes issued on a discount basis), and appropriate
compensation for the Dealer’s services hereunder) pursuant to this Agreement,
the Issuer shall cause such Note to be issued and delivered in accordance with
the terms of the Issuing and Paying Agency Agreement and payment for such Note
shall be made by the purchaser thereof, either directly or through the Dealer,
to the Issuing and Paying Agent, for the account of the Issuer. Except as
otherwise agreed, in the event that the Dealer is acting as an agent and a
purchaser shall either fail to accept delivery of or make payment for a Note on
the date fixed for settlement, the Dealer shall promptly notify the Issuer, and
if the Dealer has theretofore paid the Issuer for the Note, the Issuer will
promptly return such funds to the Dealer against its return of the Note to the
Issuer, in the case of a certificated Note, and upon notice of such failure in
the case of a book-entry Note. If such failure occurred for any reason other
than default by the Dealer, the Issuer shall reimburse the Dealer on an
equitable basis for the Dealer’s loss of the use of such funds for the period
such funds were credited to the Issuer’s account.

 

1.6                    The Dealer and the Issuer hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

 

(a)          Offers and sales of the Notes by or through the Dealer shall be
made only to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably
believed by the Dealer to be a Qualified Institutional Buyer, an Institutional
Accredited Investor or Sophisticated Individual Accredited Investor.

 

(b)         Resales and other transfers of the Notes by the holders thereof
shall be made only in accordance with the restrictions in the legend described
in clause (e) below and to the extent such resale is made to or through the
Dealer, the Dealer will comply with the provisions of such legend and this
Section 1.6.

 

(c)          No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, the Issuer
shall not issue any press release or place or publish any “tombstone” or other
advertisement relating to the Notes. Notwithstanding the foregoing, any
publication by the Issuer of a notice in accordance with Rule 135c under the
Securities Act shall not be deemed to constitute general solicitation or general
advertising hereunder and shall not require prior written approval of the
Dealer.

 

(d)         No sale of Notes to any one purchaser shall be for less than
$250,000 principal or face amount, and no Note shall be issued in a smaller
principal or face amount. If the purchaser is a non-bank fiduciary or agent
acting on behalf of others, each person for whom such purchaser is acting must
purchase at least $250,000 principal or face amount of Notes.

 

(e)          Offers and sales of the Notes by the Issuer through the Dealer
acting as agent for the Issuer shall be made in accordance with Rule 506 under
the Securities Act, and shall be subject to the restrictions described in the
legend appearing on Exhibit A hereto. A legend substantially to the effect of
such Exhibit A shall appear as part of the Private Placement

 

3

--------------------------------------------------------------------------------


 

Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

(f)           The Dealer shall furnish or shall have furnished to each purchaser
of Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the addresses and telephone numbers for obtaining
further information regarding the Issuer.

 

(g)        The Issuer agrees, for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Issuer shall not be subject to Section 13 or 15(d) of the Exchange
Act, the Issuer will furnish, upon request and at its expense, to the Dealer and
to holders and prospective purchasers of Notes information required by
Rule 144A(d)(4)(i) in compliance with Rule 144A(d).

 

(h)         In the event that any Note offered or to be offered by the Dealer
would be ineligible for resale under Rule 144A, the Issuer shall promptly notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

(i)            The Issuer represents that it is not currently issuing commercial
paper in the United States market in reliance upon the exemption provided by
Section 3(a)(3) of the Securities Act. The Issuer agrees that, if it shall issue
commercial paper after the date hereof in reliance upon such exemption (a) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account; (b) the
Issuer will institute appropriate corporate procedures to ensure that the offers
and sales of notes issued by the Issuer pursuant to the
Section 3(a)(3) exemption are not integrated with offerings and sales of Notes
hereunder; and (c) the Issuer will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

 

(j)            The Issuer hereby agrees that, not later than 15 days after the
first sale of Notes as contemplated by this Agreement, it will file with the SEC
a notice on Form D in accordance with Rule 503 under the Securities Act and that
it will thereafter file such amendments to such notice as Rule 503 may require.

 

1.7                                The Issuer hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

 

(a)         The Issuer hereby confirms to the Dealer that (except as permitted
by Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being

 

4

--------------------------------------------------------------------------------


 

offered for sale by the Dealer and the other dealers referred to in Section 1.2
hereof as contemplated hereby and until at least six months after the offer of
Notes hereunder has been terminated, neither the Issuer nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof (except
as contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive
any termination of this Agreement. The Issuer hereby represents and warrants
that it has not taken or omitted to take, and will not take or omit to take, any
action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties, under circumstances that would
cause the offering and sales of the Notes by the Issuer to fail to be exempt
under Section 4(2) of the Securities Act and Rule 506 thereunder.

 

(b)        The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least three business days’ prior written notice to that effect but shall not be
required to identify or disclose such securities. The Issuer shall also give the
Dealer prompt notice of the actual date that it commences to purchase securities
with the proceeds of the Notes. Thereafter, in the event that the Dealer
purchases Notes as principal and does not resell such Notes on the day of such
purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

1.8                                 The Dealer agrees from time to time upon
request of the Issuer to inform the Issuer whether it is holding Notes purchased
from the Issuer that it has not yet sold or Notes that have been sold and
subsequently repurchased by the Dealer (specifying in which category each Note
so held belongs) and the amount, issue date, maturity and interest rate, if
applicable, of each such Note.

 

2.              Representations and Warranties of Issuer.

                        The Issuer represents and warrants that:

 

2.1                    The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all the requisite power and authority to execute, deliver
and perform its obligations under the Notes, this Agreement and the Issuing and
Paying Agency Agreement.

 

2.2                    This Agreement and the Issuing and Paying Agency
Agreement have been duly authorized, executed and delivered by the Issuer and
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to

 

5

--------------------------------------------------------------------------------


 

enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.3                    The Notes have been duly authorized, and when issued as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and will constitute legal, valid and binding obligations of the Issuer
enforceable against the Issuer in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

2.4                    Assuming compliance by the Dealer with the procedures
applicable to it set forth in Section 1, the offer and sale of the Notes in the
manner contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof and Regulation D thereunder, and no indenture in respect of
the Notes is required to be qualified under the Trust Indenture Act of 1939, as
amended.

 

2.5                    The Notes will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer.

 

2.6                    Except as provided in Section 1.6(j) hereof, and assuming
compliance by the Dealer with the procedures set forth in Section 1, no consent
or action of, or filing or registration with, any governmental or public
regulatory body or authority, including the SEC, is required to authorize, or is
otherwise required in connection with the execution, delivery or performance of,
this Agreement, the Notes or the Issuing and Paying Agency Agreement, except for
the filing of Form D pursuant to Rule 503 under the Securities Act or as may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Notes.

 

2.7                    Neither the execution and delivery of this Agreement and
the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer,
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer, or (ii) violate or result in a breach or a default under any of the
terms of the Issuer’s charter documents or by-laws, any contract or instrument
to which the Issuer is a party or by which it or its property is bound, or any
law or regulation, or any order, writ, injunction or decree of any court or
government instrumentality, to which the Issuer is subject or by which it or its
property is bound, which breach or default could reasonably be expected to have
a material adverse effect on the condition (financial or otherwise), operations
or business of the Issuer or the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.

 

2.8                    There is no litigation or governmental proceeding
pending, or to the knowledge of the Issuer threatened, against or affecting the
Issuer or any of its subsidiaries which could reasonably be expected to result
in a material adverse change in the condition (financial or otherwise),
operations or business of the Issuer or the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.

 

2.9                    The Issuer is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

6

--------------------------------------------------------------------------------


 

2.10              Neither the Private Placement Memorandum nor the Company
Information contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided that the Issuer makes no representation or warranty as to
the Dealer Information.

 

2.11              Each (a) issuance of Notes by the Issuer hereunder and
(b) amendment or supplement of the Private Placement Memorandum shall be deemed
a representation and warranty by the Issuer to the Dealer, as of the date
thereof, that, both before and after giving effect to such issuance and after
giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer set forth above in this Section 2 remain true and
correct on and as of such date as if made on and as of such date, (ii) in the
case of an issuance of Notes, the Notes being issued on such date have been duly
and validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law), and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum (as most recently amended or
supplemented, including by incorporation of Company Information therein), there
has been no material adverse change in the condition (financial or otherwise),
operations or business of the Issuer and its subsidiaries taken as a whole which
has not been disclosed to the Dealer in writing and the Issuer is not in default
of any of its obligations hereunder, under the Notes or under the Issuing and
Paying Agency Agreement.

 

2.12.                Under the laws of the Cayman Islands, neither the Issuer
nor any of its revenues, assets or properties has any right of immunity from
service of process or from the jurisdiction of competent courts of the Cayman
Islands or the United States or the State of New York in connection with any
suit, action or proceeding, attachment prior to judgment, attachment in aid of
execution of a judgment or execution of a judgment or from any other legal
process with respect to its obligations under this Agreement, the Issuing and
Paying Agency Agreement or the Notes.

 

2.13                   The Issuer is permitted to make all payments under this
Agreement, the Issuing and Paying Agency Agreement and the Notes to holders of
the Notes that are non-residents of the Cayman Islands, free and clear of and
without deduction or withholding for or on account of any taxes or other
governmental charges imposed by the Cayman Islands. There is no stamp or
documentary tax or other charge imposed by the Cayman Islands in connection with
the execution, delivery, issuance, payment, performance, enforcement or
introduction into evidence in a court of the Cayman Islands of this Agreement,
the Issuing and Paying Agency Agreement or any Note.

 

2.14                   The choice of New York law to govern this Agreement, the
Issuing and Paying Agency Agreement and the Notes is, under the laws of the
Cayman Islands, a valid, effective and irrevocable choice of law, and the
submission by the Issuer in Section 7.3 (b) of the Agreement to the jurisdiction
of the courts of the United States District Court and the State of New York
located in the Borough of Manhattan is valid and binding upon the Issuer under
the laws of the Cayman Islands.

 

7

--------------------------------------------------------------------------------


 

2.15                   Any final judgment rendered by any court referred to in
Section 2.14 in an action to enforce the obligations of the Issuer under this
Agreement, the Issuing and Paying Agency Agreement or the Notes is capable of
being enforced in the courts of the Cayman Islands.

 

2.16               As a condition to the admissibility in evidence of this
Agreement, the Issuing and Paying Agency Agreement or the Notes in the courts of
the Cayman Islands, it is not necessary that this Agreement, the Issuing and
Paying Agency Agreement or the Notes be filed or recorded with any court or
other authority.

 

3.              Covenants and Agreements of Issuer.

                        The Issuer covenants and agrees that:

 

3.1             The Issuer will give the Dealer prompt notice (but in any event
prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes or the Issuing and Paying
Agency Agreement, including a complete copy of any such amendment, modification
or waiver.

 

3.2             The Issuer shall, whenever there shall occur any material
adverse change in the condition (financial or otherwise), operations or business
of the Issuer and its subsidiaries, taken as a whole, or any adverse development
or occurrence in relation to the Issuer that would be material to holders of the
Notes or potential holders of the Notes (including any downgrading or receipt of
any notice of intended or potential downgrading or any review for potential
change that does not indicate the direction of the potential change in the
rating accorded any of the Issuer’s securities by any nationally recognized
statistical rating organization which has published a rating of the Notes),
promptly, and in any event prior to any subsequent issuance of Notes hereunder,
notify the Dealer (by telephone, confirmed in writing) of such change,
development or occurrence.

 

3.3             The Issuer shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer to any national securities
exchange or rating agency, regarding (i) the Issuer’s operations and financial
condition, (ii) the due authorization and execution of the Notes and (iii) the
Issuer’s ability to pay the Notes as they mature.

 

3.4             The Issuer will take all such action as the Dealer
may reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that the
Issuer shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

3.5             The Issuer will not be in default of any of its obligations
hereunder, under the Notes or under the Issuing and Paying Agency Agreement, at
any time that any of the Notes are outstanding.

 

3.6             The Issuer shall not issue Notes hereunder until the Dealer
shall have received (a) an opinion of counsel to the Issuer, addressed to the
Dealer, reasonably satisfactory in form and substance to the Dealer, (b) a copy
of the executed Issuing and Paying Agency Agreement as then in effect, (c) a
copy of resolutions adopted by the Board of Directors of the Issuer, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions

 

8

--------------------------------------------------------------------------------


 

contemplated hereby and thereby, (d) prior to the issuance of any book-entry
Notes represented by a master note registered in the name of DTC or its nominee,
a copy of the executed Letter of Representations among the Issuer, the Issuing
and Paying Agent and DTC and of the executed master note, (e) prior to the
issuance of any Notes in physical form, a copy of such form (unless attached to
this Agreement or the Issuing and Paying Agency Agreement), (f) confirmation of
the then current rating assigned to the Notes by each nationally recognized
statistical rating organization then rating the Notes, and (g) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 

3.7             The Issuer shall reimburse the Dealer for all of the Dealer’s
reasonable out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

 

4.              Disclosure.

 

4.1             The Private Placement Memorandum and its contents (other than
the Dealer Information) shall be the sole responsibility of the Issuer. The
Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer concerning the offering of Notes and to obtain relevant
additional information which the Issuer possesses or can acquire without
unreasonable effort or expense.

 

4.2             The Issuer agrees to promptly furnish the Dealer the Company
Information upon or promptly following the time it is filed with the SEC or
otherwise becomes publicly available.

 

4.3             (a)  The Issuer further agrees to notify the Dealer promptly
upon the occurrence of any event relating to or affecting the Issuer that would
cause the Private Placement Memorandum to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.

 

(b)         In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum (including through documents incorporated by
reference or referred to therein) so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.

 

(c)          In the event that (i) the Issuer gives the Dealer notice pursuant
to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

 

(d)         Without limiting the generality of Section 4.3(a), the Issuer shall
review, amend and supplement the Private Placement Memorandum (including through
documents incorporated by reference or referred to therein) on a periodic basis,
but no less than at least once annually, to

 

9

--------------------------------------------------------------------------------


 

incorporate current financial information of the Issuer to the extent necessary
to ensure that the information provided in the Private Placement Memorandum is
accurate and complete.

 

5.              Indemnification and Contribution.

 

5.1             The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel) or judgments of
whatever kind or nature (each a “Claim”), imposed upon, incurred by or asserted
against the Indemnitees (i) arising out of or based upon any allegation that the
Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) arising out of or based upon the breach by the Issuer of any
agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply if and to the extent that the Claim arises
out of or is based upon (i) Dealer Information or (ii) the gross negligence or
willful misconduct of the Dealer and, in the case of clause (ii), the Dealer is
adjudicated by a court of competent jurisdiction in a final nonappealable
judgment to have acted with gross negligence or engaged in willful misconduct

 

5.2             Provisions relating to claims made for indemnification under
this Section 5 are set forth on Exhibit B to this Agreement.

 

5.3             In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates. The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.

 

6.              Definitions.

 

6.1             “Claim” shall have the meaning set forth in Section 5.1.

 

6.2             “Company Information” at any given time shall mean the Private
Placement Memorandum together with, to the extent applicable, (i) the Issuer’s
most recent report on Form 10-K filed with the SEC and each report on Form 10-Q
or 8-K filed by the Issuer with the SEC since the most recent Form 10-K,
(ii) the Issuer’s most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and its affiliates’ other
publicly available recent reports, including, but not limited to, any publicly
available filings or reports provided to their respective shareholders, (iv) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(v) any

 

10

--------------------------------------------------------------------------------


 

information prepared or approved by the Issuer for dissemination to investors or
potential investors in the Notes.

 

6.3             “Dealer Information” shall mean material concerning the Dealer
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.

 

6.4             “Exchange Act” shall mean the U.S. Securities Exchange Act of
1934, as amended.

 

6.5             “Indemnitee” shall have the meaning set forth in Section 5.1.

 

6.6             “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

6.7             “Issuing and Paying Agency Agreement” shall mean the issuing and
paying agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

6.8             “Issuing and Paying Agent” shall mean the party designated as
such on the cover page of this Agreement, as issuing and paying agent under the
Issuing and Paying Agency Agreement, or any successor thereto in accordance with
the Issuing and Paying Agency Agreement.

 

6.9             “Non-bank fiduciary or agent” shall mean a fiduciary or agent
other than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or
(b) a savings and loan association, as defined in Section 3(a)(5)(A) of the
Securities Act.

 

6.10       “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.11               “Qualified Institutional Buyer” shall have the meaning
assigned to that term in Rule 144A under the Securities Act.

 

6.12               “Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.13               “SEC” shall mean the U.S. Securities and Exchange Commission.

 

6.14               “Securities Act” shall mean the U.S. Securities Act of 1933,
as amended.

 

6.15               “Sophisticated Individual Accredited Investor” shall mean an
individual who (a) is an accredited investor within the meaning of Regulation D
under the Securities Act and (b) based on his or her pre-existing relationship
with the Dealer, is reasonably believed by the Dealer to be a sophisticated
investor (i) possessing such knowledge and experience (or represented by a
fiduciary or agent possessing such knowledge and experience) in financial and
business matters that he or she is capable of evaluating and bearing the
economic risk of an investment in the

 

11

--------------------------------------------------------------------------------


 

Notes and (ii) having not less than $5 million in investments (as defined, for
purposes of this section, in Rule 2a51-1 under the Investment Company Act of
1940, as amended).

 

6.16               “Regulation D” shall mean Regulation D (Rules 501 et seq.)
under the Securities Act.

 

7.              General

 

7.1              Unless otherwise expressly provided herein, all notices under
this Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

7.2              This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
provisions.

 

7.3               (a)                      The Issuer agrees that any suit,
action or proceeding brought by the Issuer against the Dealer in connection with
or arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)                     The Issuer hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes.

 

(c)                      The Issuer hereby irrevocably designates, appoints and
empowers Transocean Offshore Deepwater Drilling Inc., with offices at 4 Greenway
Plaza, Houston, Texas, 77046, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and its properties, assets and
revenues, service for any and all legal process, summons, notices and documents
which may be served in any such action, suit or proceeding brought in the courts
listed in Section 7.3(a) which may be made on such designee, appointee and agent
in accordance with legal procedures prescribed for such courts, with respect to
any suit, action or proceeding in connection with or arising out of this
Agreement or the Notes or the offer and sale of the Notes. If for any reason
such designee, appointee and agent hereunder shall cease to be available to act
as such, the Issuer agrees to designate a new designee, appointee and agent in
The City of New York on the terms and for the purposes of this Section 7.3
satisfactory to the Dealer. The Issuer further hereby irrevocably consents and
agrees to the service of any and all legal process, summons, notices and
documents out of any of the aforesaid courts in any such action, suit or
proceeding by serving a copy thereof upon the agent for service of process
referred to in this Section 7.3 (whether or not the appointment of such agent
shall for any reason prove to be ineffective or such agent shall accept or
acknowledge such service) or by mailing copies thereof by registered or
certified airmail, postage prepaid, to it at its address specified in or
designated pursuant to this Agreement. The Issuer agrees that the failure of any
such designee, appointee and agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of the holders of any Notes or
the Dealer to serve any such legal process, summons, notices and documents in
any other manner permitted by applicable law or to obtain jurisdiction over the
undersigned or bring actions, suits or proceedings against the undersigned in
such other

 

12

--------------------------------------------------------------------------------


 

jurisdictions, and in manner, as may be permitted by applicable law. The Issuer
hereby irrevocably and unconditionally waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions, suits or
proceedings arising out of or in connection with this Agreement brought in the
courts listed in Section 7.3(a) and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

(d)                     To the extent that the Issuer or any of its properties,
assets or revenues may have or may hereafter become entitled to, or have
attributed to it, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes,
from the giving of any relief in any thereof, from setoff or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, the Issuing and Paying Agency Agreement or the Notes, the Issuer
hereby irrevocably and unconditionally waives, and agrees for the benefit of the
Dealer and any holder from time to time of the Notes not to plead or claim, any
such immunity, and consents to such relief and enforcement.

 

7.4              This Agreement may be terminated, at any time, by the Issuer,
upon one business day’s prior notice to such effect to the Dealer, or by the
Dealer upon three business days’ prior notice to such effect to the Issuer. Any
such termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

7.5              This Agreement is not assignable by either party hereto without
the written consent of the other party; provided, however, that the Dealer
may assign its rights and obligations under this Agreement to any affiliate of
the Dealer.

 

7.6              This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

7.7              This Agreement is for the exclusive benefit of the parties
hereto, and their respective permitted successors and assigns hereunder, and
shall not be deemed to give any legal or equitable right, remedy or claim to any
other person whatsoever ; provided, however, that Sections 7.3(b), (c) and
(d) and Section 7.8 are hereby specifically and exclusively acknowledged to also
be for the benefit of the holders from time to time of the Notes, as third-party
beneficiaries.

 

7.8               (a)                      Any payments to the Dealer hereunder
or to any holder from time to time of Notes shall be in United States dollars
and shall be free of all withholding and other taxes, and of all other
governmental charges of any nature whatsoever, in each case which are imposed by
the jurisdiction in which the Issuer is incorporated other than taxes or
governmental charges based on or measured by net income or receipts and any
other taxes or governmental charges which are imposed because of a connection
between the Dealer or holder with such jurisdiction other than the purchase,
ownership or disposition of Notes. In the event any such withholding is

 

13

--------------------------------------------------------------------------------


 

required by law, the Issuer agrees to (i) pay the same and (ii) pay such
additional amounts to the Dealer or any such holder which, after deduction of
any such withholding or other taxes or governmental charges of any nature
whatsoever imposed with respect to the payment of such additional amount, shall
equal the amount withheld pursuant to clause (i). The Issuer will promptly pay
any stamp duty or other taxes or governmental charges payable in connection with
the execution, delivery, payment or performance of this Agreement, the Issuing
and Paying Agency Agreement or the Notes and shall indemnify and hold harmless
the Dealer and each holder of Notes from all liabilities arising from any
failure to pay, or delay in paying, such taxes or charges.

 

(b)                     The Issuer agrees to indemnify and hold harmless the
Dealer and each holder from time to time of Notes against any loss incurred by
the Dealer or such holder as a result of any judgment or order being given or
made for any amount due hereunder and such judgment or order being expressed and
paid in a currency (the “Judgment Currency”) other than United States dollars
and as a result of any variation as between (i) the rate of exchange at which
the United States dollar amount is converted into the Judgment Currency for the
purpose of such judgment or order, and (ii) the rate of exchange at which the
Dealer or such holder is able to purchase United States dollars with the amount
of Judgment Currency actually received by the Dealer or such holder. The
foregoing indemnity shall constitute a separate and independent obligation of
the Issuer and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, the relevant currency.

 

7.9              The Issuer acknowledges and agrees that in connection with this
purchase and sale of the Notes or any other services the Dealer may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Dealer: (i) no fiduciary or agency
relationship between the Issuer and any other person, on the one hand, and the
Dealer, on the other, exists; (ii) the Dealer is not acting as advisor, expert
or otherwise, to the Issuer, including, without limitation, with respect to the
determination of the offering price of the Notes, and such relationship between
the Issuer, on the one hand, and the Dealer, on the other, is entirely and
solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Dealer may have to the Issuer shall be limited to those
duties and obligations specifically stated herein; and (iv) the Dealer and their
respective affiliates may have interests that differ from those of the Issuer.
The Issuer hereby waives any claims that the Issuer may have against the Dealer
with respect to any breach of fiduciary duty in connection with the purchase and
sale of the Notes.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Transocean Inc., as Issuer

Morgan Stanley & Co. Incorporated, as Dealer

 

 

 

 

By:

   /s/  Steve McFadin

 

By:

  /s/  Aron Jaroslawicz

 

 

 

 

Name:

  Steve McFadin

 

Name:

Aron Jaroslawicz

 

 

 

 

Title:

Assistant Treasurer

 

Title:

Executive Director

 

15

--------------------------------------------------------------------------------


 

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1.               The other dealers referred to in clause (b) of Section 1.2 of
the Agreement are Lehman Brothers Inc. and J.P. Morgan Securities Inc.

 

2.               The addresses of the respective parties for purposes of notices
under Section 7.1 are as follows:

 

For the Issuer:

 

Address: P.O. Box 10342; West Wind; 70 Harbour Drive, 4th Floor, Block B; George
Town, Grand Cayman KY1-1003; Cayman Islands, B.W.I.

 

Attention: Steve McFadin

 

Telephone number: 345-745-4500

 

Fax number: 345-745-4504

 

With Copy to:

 

Address: 4 Greenway Plaza, Houston, Texas 77046

 

Attention: Treasurer

 

Telephone number: 713-232-7173

 

Fax number: 713-626-9556

 

For the Dealer:

 

Address: 1585 Broadway, 4th Floor, New York, New York 10036

 

Attention: Money Markets Origination

 

Telephone number: 212-761-3916 or 212-761-4509

 

Fax number: 646-403-8675 or 212-507-0439

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT
(I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR
SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL,
(i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN
INVESTMENT IN THE NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN
“INSTITUTIONAL ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR”, RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A
BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN
ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT)
ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT
(OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR
ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT
IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF
WHICH ACCOUNTS IS A QIB AND WITH RESPECT TO EACH OF WHICH ACCOUNTS THE PURCHASER
HAS SOLE INVESTMENT DISCRETION; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE
THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF
SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE
PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER
TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY
THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES, NONE OF WHICH SHALL HAVE ANY
OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF
RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

17

--------------------------------------------------------------------------------


 

Exhibit B

 

Further Provisions Relating to Indemnification

 

(a)         The Issuer agrees to reimburse each Indemnitee for all expenses
(including reasonable fees and disbursements of internal and external counsel)
as they are incurred by it in connection with investigating or defending any
loss, claim, damage, liability or action in respect of which indemnification
may be sought under Section 5 of the Agreement (whether or not it is a party to
any such proceedings).

 

(b)        Promptly after receipt by an Indemnitee of notice of the existence of
a Claim, such Indemnitee will, if a claim in respect thereof is to be made
against the Issuer, notify the Issuer in writing of the existence thereof;
provided that (i) the omission so to notify the Issuer will not relieve the
Issuer from any liability which it may have hereunder unless and except to the
extent it did not otherwise learn of such Claim and such failure results in the
forfeiture by the Issuer of substantial rights and defenses and (ii) the
omission so to notify the Issuer will not relieve it from liability which it
may have to an Indemnitee otherwise than on account of this indemnity agreement.
In case any such Claim is made against any Indemnitee and it notifies the Issuer
of the existence thereof, the Issuer will be entitled to participate therein,
and to the extent that it may elect by written notice delivered to the
Indemnitee, to assume and direct the defense thereof, with counsel reasonably
satisfactory to such Indemnitee; provided that if the defendants in any such
Claim include both the Indemnitee and the Issuer, and the Indemnitee shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Issuer, the Issuer shall not have
the right to direct the defense of such Claim on behalf of such Indemnitee, and
the Indemnitee shall have the right to select separate counsel to assert such
legal defenses on behalf of such Indemnitee. Upon receipt of notice from the
Issuer to such Indemnitee of the Issuer’s election so to assume the defense of
such Claim and approval by the Indemnitee of counsel, the Issuer will not be
liable to such Indemnitee for expenses incurred thereafter by the Indemnitee in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnitee shall have employed separate counsel in
connection with the assertion of legal defenses in accordance with the proviso
to the next preceding sentence (it being understood, however, that the Issuer
shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel in the jurisdiction in which any Claim is
brought), approved by the Dealer, representing the Indemnitee who is party to
such Claim), (ii) the Issuer shall not have employed counsel reasonably
satisfactory to the Indemnitee to represent the Indemnitee within a reasonable
time after notice of existence of the Claim or (iii) the Issuer has authorized
in writing the employment of counsel for the Indemnitee. The indemnity,
reimbursement and contribution obligations of the Issuer hereunder shall be in
addition to any other liability the Issuer may otherwise have to an Indemnitee
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Issuer and any Indemnitee. The Issuer
agrees that without the Dealer’s prior written consent, which consent shall not
be unreasonably delayed or withheld, it will not settle, compromise or consent
to the entry of any judgment in any Claim in respect of which indemnification
may be sought under the indemnification provision of the Agreement (whether or
not the Dealer or any other Indemnitee is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional
release of each Indemnitee from all liability arising out of such Claim. The
Issuer shall not be liable hereunder to any Indemnitee regarding any settlement,
compromise or entry of judgment with respect to any Claim unless such
settlement, compromise or entry of judgment is consented to by the Issuer, which
consent shall not be unreasonably withheld or delayed.

 

18

--------------------------------------------------------------------------------


 

Exhibit C

 

Statement of Terms for Interest – Bearing Commercial Paper Notes of Transocean
Inc.

 

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

 

1.         General. (a)  The obligations of the Issuer to which these terms
apply (each a “Note”) are represented by one or more Master Notes (each, a
“Master Note”) issued in the name of (or of a nominee for) The Depository Trust
Company (“DTC”), which Master Note includes the terms and provisions for the
Issuer’s Interest-Bearing Commercial Paper Notes that are set forth in this
Statement of Terms, since this Statement of Terms constitutes an integral
part of the Underlying Records as defined and referred to in the Master Note.

 

(b)  “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

 

2.         Interest. (a)  Each Note will bear interest at a fixed rate (a “Fixed
Rate Note”) or at a floating rate (a “Floating Rate Note”).

 

(b)  The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

 

(c)  Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

 

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

(d)  The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points

 

19

--------------------------------------------------------------------------------


 

(one basis point equals one-hundredth of a percentage point) (the “Spread”), if
any, and/or multiplied by a certain percentage (the “Spread Multiplier”), if
any, until the principal thereof is paid or made available for payment. The
Supplement will designate which of the following Base Rates is applicable to the
related Floating Rate Note: (a) the CD Rate (a “CD Rate Note”), (b) the
Commercial Paper Rate (a “Commercial Paper Rate Note”), (c) the Federal Funds
Rate (a “Federal Funds Rate Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime
Rate (a “Prime Rate Note”), (f) the Treasury Rate (a “Treasury Rate Note”) or
(g) such other Base Rate as may be specified in such Supplement.

 

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

 

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to

 

20

--------------------------------------------------------------------------------


 

such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

 

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

 

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

 

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

 

All times referred to herein reflect New York City time, unless otherwise
specified.

 

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

 

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

 

CD Rate Notes

 

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

 

21

--------------------------------------------------------------------------------


 

If such rate is not published in either H.15(519) or H.15 Daily Update by
3:00 p.m. on the Calculation Date, the Calculation Agent will determine the CD
Rate to be the arithmetic mean of the secondary market offered rates as of
10:00 a.m. on such Interest Determination Date of three leading nonbank
dealers(1)  in negotiable U.S. dollar certificates of deposit in New York City
selected by the Calculation Agent for negotiable U.S. dollar certificates of
deposit of major United States money center banks of the highest credit standing
in the market for negotiable certificates of deposit with a remaining maturity
closest to the Index Maturity in the denomination of $5,000,000.

 

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

 

Commercial Paper Rate Notes

 

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

 

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

Money Market Yield =

D x 360

x 100

360 - (D x M)

 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

 

Federal Funds Rate Notes

 

“Federal Funds Rate” means the rate on any Interest Determination Date for
Federal Funds as published in Reuters (or any successor service) on
page FEDFUNDS1 under the heading “EFFECT” (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).

--------------------------------------------------------------------------------

(1)   Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

22

--------------------------------------------------------------------------------


 

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

 

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to
9:00 a.m. on such Interest Determination Date.

 

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

 

LIBOR Notes

 

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

 

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

 

“Designated LIBOR Page” means Reuters Screen LIBOR01 Page or any replacement
page or pages on which London interbank rates of major banks for the Index
Currency are displayed.

 

Prime Rate Notes

 

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

 

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

 

23

--------------------------------------------------------------------------------


 

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

 

“Reuters Screen US Prime1 Page” means the display designated as page ”USPrime1”
of the Reuters Service, or any successor service, or any replacement page or
pages on that service, for the purpose of displaying prime rates or base lending
rates of major U.S. banks.

 

Treasury Rate Notes

 

“Treasury Rate” means:

 

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the applicable pricing supplement above under
the caption “INVESTMENT RATE”, as that rate appears on Reuters Screen
USAUCTION10 or USAUCTION11 Page under the heading “Investment Rate” (or any
other page as may replace the specified page on that service or a successor
service).

 

 (2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

 

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

 

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

 

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

 

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

 

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

 

24

--------------------------------------------------------------------------------


 

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield =

D x N

     x 100

360 - (D x M)

 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

3.               Final Maturity. The Stated Maturity Date for any Note will be
the date so specified in the Supplement, which shall be no later than 397 days
from the date of issuance. On its Stated Maturity Date, or any date prior to the
Stated Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4.               Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” with respect to a Note:  (i) default in any
payment of principal of or interest on such Note (including on a redemption
thereof); (ii) the Issuer makes any compromise arrangement with its creditors
generally including the entering into any form of moratorium with its creditors
generally; (iii) a court having jurisdiction shall enter a decree or order for
relief in respect of the Issuer in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or there
shall be appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of each obligation evidenced by such Note
(together with interest accrued and unpaid thereon) shall become, without any
notice or demand, immediately due and payable. (2)

 

5.               Obligation Absolute. No provision of the Issuing and Paying
Agency Agreement under which the Notes are issued shall alter or impair the
obligation of the Issuer, which is absolute and unconditional, to pay the
principal of and interest on each Note at the times, place and rate, and in the
coin or currency, herein prescribed.

 

6.               Supplement. Any term contained in the Supplement shall
supercede any conflicting term contained herein.

 

--------------------------------------------------------------------------------

(2)          Unlike single payment notes, where a default arises only at the
stated maturity, interest-bearing notes with multiple payment dates should
contain a default provision permitting acceleration of the maturity if the
Issuer defaults on an interest payment.

 

25

--------------------------------------------------------------------------------